390 F.2d 647
Freda CLARK, Appellant,v.Catherine PAYNE.
No. 16660.
United States Court of Appeals Third Circuit.
Submitted on Brief January 16, 1968.
Decided February 14, 1968.

Freda Clark, pro se.
Catherine Payne, pro se.
Before HASTIE, Chief Judge, GANEY, Circuit Judge, and WEINER, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
Having lost certain improved real property pursuant to a judgment of a state court decreeing specific performance of a purchase option contract, the plaintiff brought this suit in a federal district court in an effort to override the judgment of the state court. Federal jurisdiction is alleged on the theory that state action has deprived the plaintiff of her property without due process of law. The district court dismissed the suit and the plaintiff appealed.


2
The state trial court unquestionably has jurisdiction to hear and decide the controversy. Its decision was affirmed by the highest court of the state. Payne v. Clark, 1963, 409 Pa. 557, 187 A.2d 769. The plaintiff is now seeking a new trial of the merits of the controversy in a federal court. But even if the state courts misjudged the facts and reached a mistaken conclusion, their decision is not for that reason reviewable in a federal court. Far from showing a denial of constitutional right, this suit discloses a considered state decision on the merits against the plaintiff's contention that is now res judicata.


3
The judgment will be affirmed.